FILED
                           NOT FOR PUBLICATION                                AUG 05 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHARLENE L. AZUCENA,                             No. 10-15553

              Plaintiff - Appellant,             D.C. No. 3:09-cv-00248-HDM-
                                                 RAM
  v.

AZTEC FORECLOSURE                                MEMORANDUM*
CORPORATION, an Arizona corporation;
HSBC BANK, USA, NA, Trustee for the
Registered Holders of Nomura Home
Equity, Inc., Asset-Backed Certificates,
Srries 2006-HE2; OCWEN LOAN
SERVICING, LLC, a Delaware limited
liability company,

              Defendants - Appellees.


                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                       Argued and Submitted May 12, 2011
                       Submission Withdrawn May 13, 2011
                           Resubmitted July 23, 2013
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: GOULD and M. SMITH, Circuit Judges, and ST. EVE, District Judge.**

      Plaintiff-Appellant Azucena seeks review of both the district court’s denial

of her motion to remand and its dismissal of her complaint. We have jurisdiction

under 28 U.S.C. § 1291, and we vacate the district court’s dismissal of Azucena’s

complaint, and remand for the district court to determine if the unlawful detainer

action remains pending in state court, and for further proceedings consistent with

this disposition.

      Although Azucena’s complaint alleges three claims, her quiet title action is

the gravamen of her complaint. “The nature of [her] claim does not change

because [she] request[s] monetary damages in addition to the central relief—quiet

title—that [she] request[s].” Chapman v. Deutsche Bank Nat’l Trust Co.

(Chapman II), 129 Nev. Adv. Op. 34, 2013 WL 2364178, at *4 (Nev. May 30,

2013). We therefore treat Azucena’s action as a quiet title action.

      Under the prior exclusive jurisdiction doctrine “when one court is exercising

in rem jurisdiction over a res, a second court will not assume in rem jurisdiction

over the same res.” Chapman v. Deutsche Bank Nat’l Trust Co., 651 F.3d 1039,

1043 (Chapman I) (9th Cir. 2011) (quoting Marshall v. Marshall, 547 U.S. 293,



       **
             The Honorable Amy J. St. Eve, District Judge for the United States
District Court for the Northern District of Illinois, sitting by designation.

                                          2
311 (2006)). The property or res at issue in Azucena’s quiet title action is also

subject to an unlawful detainer action filed in Nevada state court by Defendant-

Appellee HBSC Bank. Under Nevada law, quiet title and unlawful detainer actions

are considered in rem or quasi in rem, so the prior exclusive jurisdiction doctrine

applies. Chapman II, 2013 WL 2364178, at *5.

      “[T]he court first assuming jurisdiction over the property may maintain and

exercise that jurisdiction to the exclusion of the other.” Penn Gen. Cas. Co. v.

Commonwealth of Pa. ex rel. Schnader, 294 U.S. 189, 195 (1935). Jurisdiction

attaches upon the filing of the complaint. Id. at 196; Chapman I, 651 F.3d at

1044–45. Here, Defendants-Appellees removed this quiet title action to federal

district court on May 13, 2009, one day after HSBC Bank filed an unlawful

detainer action in Incline Village Justice Court in Nevada. Because the federal

district court assumed jurisdiction over Azucena’s quiet title action after the state

court exercised jurisdiction over HBSC’s unlawful detainer action, the state court’s

exercise of jurisdiction takes priority. Id. at 1044–45.

      We vacate the district court’s order dismissing Azucena’s complaint for

failure to state a claim, because the court lacked jurisdiction to enter it. State Eng’r

v. S. Fork Band of Te-Moak Tribe of W. Shoshone Indians, 339 F.3d 804, 814 (9th

Cir. 2003). We remand to the district court to determine whether parallel state


                                           3
proceedings remain pending. See Weiner v. Shearson, Hammill & Co., Inc., 521

F.2d 817, 822 (9th Cir. 1975). If the unlawful detainer action remains pending, the

district court should dismiss the quiet title action for lack of subject-matter

jurisdiction over the res. Chapman I, 651 F.3d at 1043–44. If the state action has

terminated, the district court may elect to proceed with the instant action.

             VACATED AND REMANDED.




                                           4